MEMORANDUM **
Jose Guadalupe Ramirez-Franco appeals from the district court’s decision, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez-Franco contends that the district court erred by failing to articulate any reason for his sentence and that his sentence is unreasonable. We conclude that the district court understood “the full scope of [its] discretion in a post-Booker world,” see United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006), and that Ramirez-Franco has not raised any issues that are reviewable, see United States v. Thornton, 511 F.3d 1221, 1226 (9th Cir. 2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.